*181JUDGMENT ON RECONSIDERATION 
On May 19, 1971, we rendered judgment reversing the order of the trial court entered on March 28, 1970, which reversed the order of June 3, 1969, which reinstated the case at bar for trial on the merits. In said judgment we kept in full force the order of June 3, 1969, and we ordered that the trial be held on the merits at the nearest available date.
The intervener has requested this Court to reconsider our judgment, adducing a new ground which consists in that when the trial court entered the order of June 3, 1969, reinstating the case, a hearing was not held. In their reply, petitioners do not adduce anything against this new contention.
We are convinced that it is proper to set aside our judgment of May 19, 1971, and to remand the case to the trial court so that, considering the so-called motion for reconsideration which gave rise to the order of June 3, 1969, as a motion under Rule 49.2 of the Rules of Civil Procedure, a hearing be held on the merits of said motion and to decide later what it deems convenient.
Our judgment of May 19, 1971, is reconsidered, the orders entered by the trial court on June 3, 1969, and on March 28, 1970, are reversed, and the case is remanded for further proceedings consistent with the foregoing.
It was so decreed and ordered by the Court and certified by the Acting Clerk. Mr. Chief Justice Negrón Fernández did not participate in this decision.
(s) José L. Carrasquillo

Acting Clerk